Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in the condition for allowance except for the presence of claims 15-19 non-elected without traverse.  
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Gamble on March 24, 2021.  Accordingly, Mr. Gamble authorized to cancel claims 1-6.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matter have overcome the rejections of the independent claim stated in the office action mailed on 09/29/2020. 
Regarding the allowability of claims 7 and 14, refer to several portions of applicant’s specification when considering claim limitations such as “equal to or less than about 580nm” and “magnetic properties are in an allowable range”. 
In paragraph [0022] of the specification of the instant application, applicant clearly states what is meant by relative terms including “about”:
“[0022] When the terms "about," "approximately," or "substantially" are used in this specification in connection with a numerical value, it is intended that the associated numerical value include a tolerance of .+-.10% around the stated numerical value. When ranges are specified, the range includes all values therebetween such as increments of 0.1%.”
Incident light irradiated to a sample of with a wavelength of about 580 nm is known in the art.
 Applicant discusses what is meant by “allowable range” in paragraphs [0009], [0044], [0055], and [0059] of the instant application. Regarding the claims, see Figure 10. Applicant appears to be, for all method claims, claiming steps following the flowchart therein, in Figure 10, where the response to the determination step S600 is only “Yes”, rather than also including “No” when a warning is generated. See warning step S700.
Regarding previous 103 rejection, the methods of claims 7 and 14 enable obtaining reliable magnetic hysteresis curves of magnetic tunnel junction patterns, where the perpendicular magnetic properties of the magnetic tunnel junction patterns MTJP may be easily monitored (e.g., during the processes of manufacturing the magnetic memory device), thereby enabling providing the method for manufacturing the magnetic memory device, which can improve mass production and quality stability.  Upon review, Prior Art of record Kyung to include magnetic tunnel junction patterns on the image sensor 130 (which appears to allegedly correspond to the substrate of the sample required by the claim). Kyung is directed to an imaging system having an image sensor with visible and infrared pixels and at least a SIR filter array. However, it does not clearly point to any suggestion provided by Kyung in view of Pressesky that “applying a magnetic field to the sample, the magnetic field perpendicular to a top surface of the substrate and detecting a polarization of light reflected from the sample based on the incident light being irradiated onto the sample” as generally required by claim 7 and “forming a magnetic tunnel junction layer on a substrate; patterning the magnetic tunnel junction layer to form a plurality of magnetic tunnel junction patterns; measuring one or more perpendicular magnetic properties of the plurality of magnetic tunnel junction patterns subsequent to the patterning of the magnetic tunnel junction layer; and determining whether the measured one or more perpendicular magnetic properties are in an allowable range, wherein the measuring of the one or more perpendicular magnetic properties of the plurality of magnetic tunnel junction patterns includes applying a magnetic field to the substrate, the magnetic field perpendicular to a top surface of the substrate” as generally 

Claims 8-13 & 15-20 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Examiner: 	/Trung Nguyen/-Art 2866
			March 24, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866